    Case 19-08108           Doc 11      Filed 03/03/20 Entered 03/03/20 16:27:40            Desc AP Minute
                                                Order Page 1 of 1
Form minordap
                                    UNITED STATES BANKRUPTCY COURT
                                           Central District of Illinois
                                             216 Federal Building
                                             100 N.E. Monroe St.
                                            Peoria, IL 61602−1003


In Re: I80 Equipment, LLC                                   Case No.: 17−81749
Debtor(s)                                                   Chapter 7


Jeana K. Reinbold
Plaintiff(s)

      v.

Lowe's Companies, Inc.
Defendant(s)                                                Adv. No. 19−08108


                                                       ORDER


Notice is hereby provided:

                A Hearing having been held on the following matters:

                The following having been filed:

                1. Defendant's Motion to Extend Time to Respond to Complaint to May 1, 2020




IT IS ORDERED THAT:



           MATTER             ACTION

                1.            Allowed

     Other:


Dated: 3/3/20

                                                                          /S/ Thomas L. Perkins
                                                                       United States Bankruptcy Judge



       Go to www.ilcb.uscourts.gov for information regarding this court's mandatory electronic filing policy.
